Appellant has filed an exhaustive motion for rehearing, in which her counsel have reviewed at length this court's action upon the several contentions as presented in her bills of exception and passed upon by this court in its original hearing of the case. It is urged that we were in error in that opinion in declining to consider the bills of exception which were too general to call for a review of the matters presented, and we have again considered each of these matters in the light of this motion. First let us observe that it is well settled that a bill of exceptions must be complete within itself, that it must not only show therein what transpired, and what the objection thereto was, but such objection must be set out and enough facts also must be stated in the bill itself, to make the error complained of apparent, without the necessity of this court searching through the entire record to see if perchance there be not something that will sustain the theory of said objections, and hence such bills if it show the ground of the *Page 194 
objection made, was that the evidence was immaterial, irrelevant and prejudicial, will not be considered by us, unless it is made to appear from the bill itself why such evidence is not material and relevant and how such evidence is prejudicial. The reason and necessity for some such rule is too apparent to need discussion by us. Could it be expected that an appellate court should have to search through a record containing a hundred pages, as for instance in the instant case, where the statement of facts contains two hundred and forty-nine pages — in order to ascertain if there be any theory of the case upon which evidence might have some bearing, the only objection to which is that it is immaterial, irrelevant and prejudicial? Is it not perfectly manifest that the labors of this court would be interminable if such were the practice; and is it not clear it is the duty of the practitioner to put all those things in his bill and make his error apparent so that this court may therefrom decide the point raised?
Keeping this observation in mind, and as illustrative of the necessity for such rules, let us notice the first of appellant's bill of exceptions which it is insisted in the motion we erred in holding to be too general and insufficient to call for our review, which is bill No. 7. In this bill it is set forth that the prosecuting attorney asked Jack Mauney, a witness for the defendant, a number of questions which are set out, with their answers, as follows: "Q. You met Mug English Friday evening in Brashear, didn't you? A. Yes, sir. Q. Where did you meet him? A. I couldn't say exactly where I met him; I met him all over the place. Q. It rained a little that evening, didn't it? A. I don't remember whether it did or not; didn't rain much, if it did. Q. You and he were in the lumber shed weren't you? A. In the lumber yard, I think, we were not in the shed at all. Q. How long did you stay there? A. Two or three minutes." It is then stated that said evidence at the time it was offered was objected to by the defendant because it was irrelevant, immaterial, incompetent and prejudicial to the rights of the defendant, which objections were by the court overruled and the defendant excepts.
As stated above, this court held the bill thus stated in such condition as not to merit our consideration, and we can see now no error in our former ruling. It is impossible to tell which question and which answer were objectionable,, nor is there any statement of how any of the questions could have prejudicel appellant, nor is there one thing in the bill from which this court might obtain any light in striving to decide whether the answer to this or that question was competent or material. We might easily conjecture many hypotheses on which such evidence might be very material, and on the other hand we might conjecture hypotheses which might render such evidence immaterial. But it is clear that none of these hypotheses, *Page 195 
and nothing upon which we can base them, appear in the bill itself.
Appellant next insists in said motion that we should have considered her bill of exception No. 10 which we declined in the original opinion to consider because same was too general. Said bill is as follows:
"Be it remembered, that upon the trial of the above entitled and numbered cause, that while Allie Lee Mauney, a witness for the defendant, was testifying before the court and jury upon cross-examination by the State, the State asked the witness if she was not told while she was before the grand jury last winter, in February, if her attention was not called to the fact that she and Miss Maude had been at places and watched by people, and if she was not questioned specifically about her and her sister's conduct at Pleasant Grove school house one night; was she not questioned in the grand jury about the trip she and Lester Long and her sister and some other young fellows made up to the Pleasant Grove school house and if she was not questioned about a song that had been sung in the crowd that night, and the witness answered that she was brought before the grand jury, but that she did not know who had brought her there and didn't care; that she was questioned something about it, but did not remember that she was questioned about the song. The defendant's counsel objected to such questions and the testimony at the time it was offered, because it was immaterial and irrelevant and defendant was not present and same was not binding on the defendant and was prejudicial, which objections of the defendant were overruled by the court and the State's attorney was permitted to ask the questions and the witness to testify as above stated, to which action and ruling of the court the defendant then and there in open court excepted."
It will be noted at a glance that there is nothing in this bill as to any surrounding facts and nothing to show the materiality of the evidence or how or in what way the same was prejudicial or irrelevant, in fact, nothing but the statement, in substance, as to a number of questions and answers which were purported to have been asked and answered by the witness Allie Lee Mauney before some grand jury some time. The general objection to all of these was that such questions and answers were immaterial, irrelevant and prejudicial, that appellant was not present and same are not binding on her.
It is not clear how defendant's counsel expects this court to determine from the bill what merit there is in such objections; certainly, we are unable to find anything therein that would disclose lack of materiality or the absence of relevancy or the presence of any thing to prejudice the case. The mere facts, as stated, what occurred was in the absence of appellant does not effect the same. There are innumerable instances where predicates are laid and evidence *Page 196 
introduced as to what occurred and was said by witnesses and others out of the presence of the accused, and we do not suppose that it will be necessary to instance such cases. This is sufficient to call attention to the fact that the objections made and set out in this bill of exceptions are not such as to make it necessary for this court to violate the plain rules of practice and to search through this entire record to try to find some way in which this evidence was objectionable.
Deference to the earnest insistence of counsel for appellant might lead us to consider one by one again, the bills which our original investigation led us to conclude were insufficient, but it would unnecessarily prolong this opinion to do so. The bills which we have set out sufficiently show how well-founded were our conclusions, and we are constrained to believe that no good could result from an-individual review of each ground of such former opinion. We believe from the record that the appellant has had a fair trial and that no reversible error is shown therein.
The motion for rehearing is overruled.
Overruled.